Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. No. 2019/0392837). 

             Regarding claim 1, with respect to Figures 1-10, Jung teaches a computing system for automatically processing electronic content and for attributing text segment [i.e., sub-portions of the electronic content] to contributing entities (paragraphs 0002, 0004), the computing system comprising: 
             one or more processors (fig.4; paragraph 0060); 
             one or more computer readable hardware storage devices having stored computer-executable instructions that are executable by the one or more processors to cause the computing system (paragraph 0060) (Note; In paragraph 0060, Jung teaches computer-readable media used with the system of Jung) to at least: 
             identify electronic content associated with a plurality of stored user profiles (paragraphs 0010, 0033-0035) (Note; In paragraph 0033, Jung teaches “The speech capture device 7176 is configured to use microphone or offer speech input component to defect and capture utterances, 
             identify a sub-portion of the electronic content (paragraphs 0037, 0048) (Note; In paragraph 0037, Jung teaches that the transcript generation module 130 is configured to divide the text data info taxi segments”, wherein "rather than generate a single flow text in which words of utterance 306 are interspersed with words of utterance 304 in a strictly time-based manner, the transcript generation module 130 separately identifies the words that comprise utterance 304 and the words that comprise utterance 306 using voice recognition profiles, and groups them into separate text segments to be displayed in the transcript”  (see paragraph (0048).); 
             identify attributes corresponding to the sub-portion of electronic content (paragraphs 0049, 0050, 0055)  (Note; In paragraph 0048, Jung teaches the manner in which different sets of words are combined into single text segments, wherein said combining may depend on various conditions/attributes, such as a predefined period of time not being exceeded between utterances as suggested in paragraph 0049; a minimum threshold of a number of words needed to be reached, (see paragraph 0050); or linguistic units ( see paragraph 0055).);

             access a database storing a plurality of stored user profiles including a plurality of known user profiles and a plurality of previously generated guest user profiles (paragraph 0011) (Note; In paragraph 0048, Jung teaches that the system of Jung also generates guest user profiles and the system can determine that a voice recognition profile is inaccessible for a user that is attending the meeting or that is expected to attend the meeting (e.g., a guest and/or an unexpected attendee). In this scenario, the system can be configured to prompt an unrecognizable user for an identity and/or ask an unrecognizable user to say some words, so a voice recognition profile can be built in association with the revealed identity.); and 
             in response to a determination that the sub-portion of electronic content should be attributed to the user profile of the plurality of user profiles, perform the following:
             compare a second attribute of the sub-portion of electronic content to one or more attributes of the stored user profiles (paragraphs 0066, 0067) (Note; In paragraph 0067, Jung teaches that the voice recognition module 424 is configured to match a voice with a voice recognition profile to determine an identifier for a user that spoke an utterance, wherein said voice recognition profile 412 can include one or more voice model(s) 414 useable lo recognize a voice of a user and one or more user identifier (s) 416 (e.g... a name, an alias, an avatar, a photo of the user, etc.) (see paragraph 0066).).

 
            However, Jung does not specifically teach that calculate a probability that the sub-portion of electronic content corresponds to one or more of the stored user profiles and based at least in part on the calculated probability, attribute the sub-portion of electronic content to at least one of the stored user profiles or to a guest user profile. In other word, Jung does not specifically teach whether an utterance may be attributed to a user profile is based on a calculated probability (that the corresponding sub-portion of electronic content corresponds to one or more of the stored user profiles). However, Examiner takes an official notice that using probability measures (e.g. in terms of a matching degree) in similarity searching (e.g. between speech attributes detected and user profile attributes as represented in Jung in terms of a voice model, (see paragraph 0066)) is well known in the art in the art.
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to incorporate the feature of calculate a probability that the sub-portion of electronic content corresponds to one or more of the stored user profiles and based at least in part on the calculated probability, attribute the sub-portion of electronic content to at least one of the stored user profiles or to a guest user profile in Jung’s invention in order to provide a more convenient way to attribute an utterance to a user profile based on a calculated probability. 

               Regarding claim 5, Jung teaches wherein the first attribute of the sub-portion of electronic content corresponds to a predetermined set of relevance criteria of the sub-portion of electronic content relative to an entire context of the electronic content (paragraphs 0002, 0004, 0048-0050, match a voice with a voice recognition profile that identifies an individual user. The techniques further use speech-to-text conversion to generate a transcript for the meeting. The transcript includes a sequence of text segments where an individual text segment includes an utterance spoken by a single user” (see paragraph 0004).).
              However, Jung does not specifically teach wherein the determination to attribute the sub-portion of the electronic content to at least one user profile is at least in part based on a value of the level of relevance or a value of the level of importance exceeding a value of a pre-determined attribution level threshold. Examiner takes an official notice that wherein the determination to attribute the sub-portion of the electronic content to at least one user profile is at least in part based on a value of the level of relevance or a value of the level of importance exceeding a value of a pre-determined attribution level threshold is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to incorporate the feature of wherein the determination to attribute the sub-portion of the electronic content to at least one user profile is at least in part based on a value of the level of relevance or a value of the level of importance exceeding a value of a pre-determined attribution level threshold in Jung’s invention in order to determine attribute based on level of relevance. 

              Regarding claim 6, Jung does not specifically teach wherein the predetermined set of relevance criteria includes one or more of the following: a time duration, a word count, one or 

             Regarding claim 8, Jung teaches wherein the voice profile [i.e., second attribute] of the sub-portion of electronic content corresponds to one or more attributes of a stored user profile that is associated with a contributing entity (paragraphs 0066, 0067).

             Regarding claim 9, Jung teaches wherein the voice profile [i.e., second attribute] of the sub-portion of electronic content includes a voice profile compiled from acoustic data extracted from the sub-portion of electronic, wherein the voice profile matches a user voice profile that is part of the stored user profile. (paragraphs 0066, 0067).


  
             Regarding claim 11, Jung teaches wherein the sub-portion of electronic content is attributed to a stored user profile, wherein the computing system is further caused to at least: update the stored user profile based on identified attributes of the sub-portion of electronic content, the identified attributes including one or more of the following: acoustic features extracted from a sub-portion of audio speech included in the sub-portion of electronic content or visual features extracted from a sub-portion of visual content included in the electronic content (paragraph 0035) (Note; In paragraph 0035, Jung teaches that voice recognition profile can be built or trained for an individual user as the user spears (e.g., during the meeting or other limes before the meeting such as in previous meetings). Consequently, the voice recognition module 128 is configured to analyze a specific voice of a user and tune the recognition of the user's speech based on the analysis to increase voice recognition accuracy.).

             Regarding claim 12, Jung does not specifically teach storing the identified attributes corresponding to the sub-portion of electronic content as cached data associated with one or more stored user profiles and refraining from updating the one or more stored user profiles with the cached data. Examiner takes an official notice that storing the identified attributes corresponding to the sub-portion of electronic content as cached data associated with one or more stored user 


           Regarding claim 13, Jung teaches wherein the one or more stored user profiles corresponds to a plurality of meeting participants associated with a particular meeting from which the electronic content is extracted (paragraphs 0002, 0004) (Note; In paragraph 0002, Jung teaches "The techniques described herein use voice recognition to identify a user that is speaking during the meeting. Accordingly, when the speech of the user is converted to text for the transcript, the text can be attributed to the identified user”. Moreover, “For an individual utterance spoken, the techniques match a voice with a voice recognition profile that identifies an individual user. The techniques further use speech-to-text conversion to generate a transcript for the meeting. The transcript includes a sequence of text segments where an individual text segment includes an utterance spoken by a single user” (see paragraph 0004).).

            Regarding claim 14, Jung teaches wherein the one or more stored user profiles corresponds to a plurality of meeting participants associated with a particular meeting from which the electronic content is extracted (paragraphs 0037-0038) (Note; In paragraphs 0037-0038, Jung teaches 

             Regarding claim 15, Jung teaches wherein the transcription includes a plurality of links that point to external data related to the electronic content, wherein the external data related to the electronic content is external to the electronic content, and wherein the external data corresponding to a particular sub-portion of electronic content is stored in the user profile to which the particular sub-portion of electronic content is attributed (paragraphs 0037-0038).

            Regarding claim 16, Jung teaches wherein the transcription includes text-based descriptions of visual performance data of a meeting participant extracted from the sub-portion of electronic content attributed to the user profile corresponding the meeting participant (paragraphs 0009, 0043, 0066, 0070).

            Regarding claim 17, Jung teaches wherein the computer-executable instructions are further executable by the one or more processors to cause the computing system to at least generate output based from the transcription, the output comprising at least one of a meeting summary generated by a machine learning summarization model that summarizes content of the transcription or a template that is generated at least in part from the transcription (paragraphs 0011, 0033).

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. No. 2019/0392837) in view of Trawick et al. (U.S. Pub. No. 2018/0068653).

Claim 2 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Jung does not specifically teach determining whether the calculated probability meets or exceeds a user profile confidence threshold and attribute the sub-portion of electronic content to the at least one of the stored user profiles when the calculated probability meets or exceeds the user profile confidence threshold. Trawick teaches determining whether the calculated probability meets or exceeds a user profile confidence threshold and attribute the sub-portion of electronic content to the at least one of the stored user profiles when the calculated probability meets or exceeds the user profile confidence threshold (paragraphs 0002, 0021, 0023). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to incorporate the feature of determining whether the calculated probability meets or exceeds a user profile confidence threshold and attribute the sub-portion of electronic content to the at least one of the stored user profiles when the calculated probability meets or exceeds the user profile confidence threshold in Jung’s invention as taught by Trawick. The motivation for the modification is to do so in order to provide accurate output to a user. 

              Regarding claim 3, Jung teaches wherein the sub-portion of electronic content is attributed to the guest user profile, the computing system is further caused to at least: generate a request for the guest user profile to be tagged to correspond to a contributing entity associated with the sub-portion of electronic content for linking the contributing entity to the guest user profile; and in response to user input that identifies the contributing entity, tag the guest user profile to correspond with the identified contributing entity, thereby linking the contributing entity to the guest user profile (paragraphs 0011, 0074-0076).



             Claim 7 is rejected for the same reasons as discussed above with respect to claim 2. Furthermore, Jung does not specifically teach applying a labeling to audio speech included the identified sub-portion of the electronic content with an automatic speech recognition (ASR) model and calculating a confidence score associated with a probability of accuracy of the labeling characterizing the audio speech. Trawick teaches determining whether the calculated probability meets or exceeds a user profile confidence threshold and attribute the sub-portion of electronic content to the at least one of the stored user profiles when the calculated probability meets or exceeds the user profile confidence threshold (paragraphs 0002, 0021, 0023, 0034, 0069). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to incorporate the feature of determining whether the calculated probability meets or exceeds a user profile confidence threshold and attribute the sub-portion of electronic content to the at least one of the stored user profiles when the calculated probability meets or exceeds the user profile confidence threshold in Jung’s invention as taught by Trawick. The motivation for the modification is to do so in order to provide accurate output to a user. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. No. 2019/0392837) in view of Georges et al. (U.S. Pub. No. 2019/0266240A1).

            Regarding claim 20, Jung teaches wherein corresponding [i.e., linking] the at the least one tag to the user profile to which the sub-portion of electronic content is attributed (paragraphs 0027, 0036, 0051, 0066, 0071). However, Jung does not specifically teach wherein the computer-executable instructions are further executable by the one or more processors to cause the computing system to at least use a machine learning speech tagging model to generate the tags, the machine learning speech tagging model generating at least one tag in response to identifying a spoken starting keyword and a spoken ending keyword detected in the sub-portion of electronic content, and wherein the generating of the at least one tag includes linking. Georges teaches  wherein the computer-executable instructions are further executable by the one or more processors to cause the computing system to at least use a machine learning speech tagging model to generate the tags, the machine learning speech tagging model generating at least one tag in response to identifying a spoken starting keyword and a spoken ending keyword detected in the sub-portion of electronic content, and wherein the generating of the at least one tag includes linking (fig.1; paragraphs 0020, 0021) (Note; In paragraph 0020, and with reference to FIG. 1, Georges teaches  that an electronic system 10 may include memory 12 to store an electronic representation of an audio stream, a processor 11 coupled to the memory 12, and logic 13 coupled to the processor11 and the memory 12. The logic 13 may be configured to detect a phrase in the audio stream based on a pre-defined vocabulary, associate a time stamp with the detected phrase, and classify a spoken intent based on a sequence of detected phrases and the respective associated time stamps. For example, the logic 13 may be further configured to monitor a continuous audio. stream, detect the 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to incorporate the feature of wherein the computer-executable instructions are further executable by the one or more processors to cause the computing system to at least use a machine learning speech tagging model to generate the tags, the machine learning speech tagging model generating at least one tag in response to identifying a spoken starting keyword and a spoken ending keyword detected in the sub-portion of electronic content, and wherein the generating of the at least one tag includes linking in Jung’s invention as taught by Georges. The motivation for the modification is to do so in order to improve the intent detection accuracy, as evidence by Georges (See paragraph 0056). 


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
March 28, 2022